DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a readable storage medium.  The definition of RSM is open-ended and hence BRI includes transitory embodiments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) (1, 3-4, 6-9) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (hereinafter Li)(US Publication 2021/0004402 A1)
Re claim 1, Li discloses a video data processing method, comprising: processing, according to a preset trained deep learning algorithm model, input video data to be processed to obtain a label vector of the video data, wherein the label vector comprises a confidence score of the video data under each label (See fig. 2; ¶s 29, 46-47-50, 57-61, 67, 71 where it teaches a pre-trained recognition model configured to obtain visual semantic tag vectors of a video.); determining, according to a label vector of each music data in a music library and a preset recommendation algorithm, a recommendation score of the label vector of the each music data with respect to the label vector of the video data (See fig. 2; ¶ 72-81, 116 where it teaches a music search model is obtained through training on text and music by using a pretext text classification algorithm.); and outputting, according to each recommendation score, music data matching the video data. (See fig. 2: 202; ¶ 72-73, 81-82 where music matching is achieved.)

Re claim 3, Li discloses wherein before the processing, according to a preset trained deep learning algorithm model, input video data to be processed, the method further comprises: collecting music data and processing collected music data by using the trained deep learning algorithm model to obtain the label vector of the music data; and storing the music data and corresponding label vector in the music library. (See ¶ 75, 81, 116)

Re claim 4, Li discloses wherein the determining, according to a label vector of each music data in a music library and a preset recommendation algorithm, a recommendation score of the label vector of the each music data with respect to the label vector of the video data comprises: obtaining, according to the label vector of the video data and the label vector of the each music data in the music library, a similarity between the label vector of the video data and the label vector of the each music data based on the recommendation algorithm; and determining, according to each similarity, the recommendation score of the each music data with respect to the video data. (See ¶ 71, 75, 81, 116)
Re claim 6, Li discloses A video data processing method, comprising: building a deep learning algorithm model to be trained; and training the deep learning algorithm model to be trained according to labeled video data and/or labeled music data to obtain the trained deep learning algorithm model; wherein the trained deep learning algorithm model is used for the video data processing method of claim 1. (See ¶ 57-65)
	
Claims (7, 9) have been analyzed and rejected w/r to claim 1 above.
Claim 8 has been analyzed and rejected w/r to claim 6 above.

Allowable Subject Matter
Claims (2, 5) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations in these claims.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        August 25, 2022